Per Curiam:
The Second Cummins Amendment (39 U. S. Stat. at Large, 441, 442, chap. 301), referred to in points of counsel, did not affect the right of a carrier to have a partial loss prorated in accordance with the terms of its contract with the shipper limiting its liability upon the basis of the declared value of the property.
There was a stated ratio of recovery in case of partial loss or damage, and the plaintiff’s loss herein must be limited to the value of the lost case as declared at the rate of fifty cents per pound. (Western Transit Co. v. Leslie & Co., 242 U. S. 448; Kansas City Southern R. Co. v. Carl, 227 id. 639.)
The judgment for the plaintiff is, therefore, modified by reducing it to the sum of sixty-four dollars and fifty cents, with interest, and costs, and as thus modified affirmed, with twenty-five dollars costs to the appellant; costs to be set off against the judgment.
All concur; present, Guy, O’Malley and Levy, JJ.